PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which said stipula*1022tion is in the words and figures following, to wit: “It is hereby stipulated and agreed by and between the undersigned that the above cause be dismissed without costs.*’ On consideration whereof, it is now here ordered, adjudged, and decreed by this court that this appeal (19 F.Supp. 204) be, and the same is hereby, dismissed, without costs, pursuant to the foregoing stipulation.